DETAILED ACTION
Claims 36-59 are pending. Claims 1-35 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/12/2021 have been fully considered but they are not persuasive. 
On pages 9-11 of the remarks, in regards to claims 36, 44, 48 and 56, the applicant submits that the Sharma and AAPA fail to teach or suggest the limitation of “the first RAN entity: triggering the second RAN entity to set up a split bearer on a user plane”.  Furthermore, applicant states that Sharma nowhere teaches or suggests that the MeNB triggers the SeNB to setup a split bearer on a user plane.
The examiner respectfully disagrees.  Sharma discloses at least in paragraphs [0043], [0055], [0074] and Figs. 5-7, at step 2 of Fig. 6, The MeNB (or first RAN) 105 creates a new security key for the NR SeNB (or second RAN) 106, and sends it to the NR SeNB 106 in step S3 relevant to establish or reestablish SCG split bearer on a user plane through RRC reconfiguration. The examiner has interpreted the sending of new security key to the NR SeNB as a triggering the NR SeNB to setup SCG split bearer on a user plane. Therefore, Sharma discloses the above limitation.

	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 36-59 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US20200008255, Sharma hereinafter) in view of Applicant Admitted Prior Art (AAPA, hereinafter).

As to claim 36: Sharma disclose a method of providing multiple connectivity to a terminal device via at least a first Radio Access Network (RAN) entity and a second RAN entity, wherein the first RAN entity serves as a control plane anchor (see Figs. 5-7, LTE MeNB and NR Secondary gNB/SeNB where LTE MeNB serves as control plane anchor), the method comprising: 
the first RAN entity (see Fig. 5, LTE MeNB): 
see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB (or first RAN) sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer required interpreted as triggering to set up split bearer where SCG split bearer utilizes user plane protocol.); 
triggering setup of the split bearer at the terminal device (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 4 of Fig. 6, RRC Connection Reconfiguration from LTE MeNB to UE interpreted as triggering the setup at the UE.); and 
triggering setup of a flow control receiver entity for a flow control link between a Radio Link Control (RLC) entity of the first RAN entity and a Packet Data Convergence Protocol (PDCP) entity of the second RAN entity (see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.).

Sharma does not explicitly disclose wherein the split bearer comprises at least: 
a first bearer leg from the second RAN entity via the first RAN entity to the terminal device; and a second bearer leg from the second RAN entity to the terminal device without going through the first RAN entity. 

However AAPA discloses wherein the split bearer comprises at least: 
a first bearer leg from the second RAN entity via the first RAN entity to the terminal device and a second bearer leg from the second RAN entity to the terminal device see page 2 line 1-5 of applicant Original Specification, according to the SGC split bearer concept, the SeNB splits up a bearer in a first bearer leg from the SeNB via the MeNB to the terminal device and a second bearer leg from the SeNB directly to the terminal device.). 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bearer leg to terminal via first RAN or without first RAN, as taught by AAPA, into invention of Sharma in order to enhance data transmission efficiency.

As to claim 37: Sharma and AAPA disclose the method of claim 36. Sharma further discloses further comprising: obtaining, by the first RAN entity, a user plane encryption key for the split bearer and sending the user plane encryption key to the second RAN entity for application by the second RAN entity to data packets on at least the second bearer leg (see at least paragraph [0051], LTE MeNB sends S-KeNB to NR Secondary gNB/SeNB to be used to derive encryption key KUPenc).  

As to claim 38: Sharma and AAPA disclose the method of claim 37. Sharma further discloses wherein the user plane encryption key is KUPenc according to Long Term Evolution (LTE) Release 12 or later (see at least paragraph [0051], encryption key KUPenc). 

As to claim 39: Sharma and AAPA disclose the method of claim 36. Sharma further discloses further comprising triggering: setup of the RLC entity and/or a Medium Access Control (MAC) entity at the first RAN entity, and an RLC entity and/or a MAC entity for the terminal device; and/or setup of the PDCP entity, an RLC entity, and/or a MAC entity at the second RAN entity, and a PDCP entity, an RLC entity, and/or a MAC entity for the terminal device (see at least Fig. 5). 

As to claim 40: Sharma and AAPA disclose the method of claim 36. Sharma further discloses further comprising informing a core network that the split bearer is anchored at the second RAN entity by sending a network address of the second RAN entity to the core network (see at least Fig. 6, path update procedure to MME). 

As to claim 41: Sharma and AAPA disclose the method of claim 36. Sharma further discloses wherein the terminal device is triggered to set up the split bearer responsive to receipt, at the first RAN entity, of a bearer setup acknowledgement from the second RAN entity (see at least Fig. 6, step 3 Modification request acknowledge). 

As to claim 42: Sharma and AAPA disclose the method of claim 36. Sharma further discloses wherein the first RAN entity serves as the control plane anchor for mobility management in regard of the terminal device (see at least Figs. 6-7, LTE MeNB serves as control plane anchor).

As to claim 43: Sharma and AAPA disclose the method of claim 36. Sharma further discloses further comprising: evaluating whether to set up the split bearer at the first RAN entity or at the second RAN entity (see at least paragraph [0055] and Fig. 7, MCG split bearer or SCG split bearer is determined based on the PDCP count rollover.); and 
deciding to set up the split bearer at the second RAN entity (see at least paragraph [0055] and Fig. 7,  In a first step S1, PDCP count rollover is recognised in the SeNB 106. In step S2, the SeNB 106 indicates to the MeNB 105 that PDCP rollover has occurred so that SeNB resource modification (reconfiguration) is required interpreted as deciding to set up SCG split bearer.), 
wherein triggering the second RAN entity to set up the split bearer is performed responsive to a deciding to set up the split bearer at the second RAN entity (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer modification (reconfiguration) required interpreted as triggering to set up split bearer base on the modification (reconfiguration) is required.).

As to claim 44: Sharma disclose a method of providing multiple connectivity to a terminal device via at least a first Radio Access Network (RAN) entity and a second RAN entity, wherein the first RAN entity serves as a control plane anchor (see Figs. 5-7, LTE MeNB and NR Secondary gNB/SeNB where LTE MeNB serves as control plane anchor), the method comprising: 
see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB (or first RAN) sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer required interpreted as triggering to set up split bearer where SCG split bearer utilizes user plane protocol.); 
setting up a flow control transmitter entity for a flow control link between a Packet Data Convergence Protocol (PDCP) entity of the second RAN entity and a Radio Link Control (RLC) entity of the first RAN entity (see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.).
Sharma does not explicitly disclose wherein the split bearer comprises at least: a first bearer leg from the second RAN entity to the terminal device without going through the first RAN entity; and a second bearer leg from the second RAN entity via the first RAN entity to the terminal device. 
However AAPA discloses wherein the split bearer comprises at least: a first bearer leg from the second RAN entity to the terminal device without going through the first RAN entity and a second bearer leg from the second RAN entity via the first RAN entity to the terminal device (see page 2 line 1-5 of applicant Original Specification, according to the SGC split bearer concept, the SeNB splits up a bearer in a first bearer leg (or second leg) from the SeNB via the MeNB to the terminal device and a second bearer leg (or first leg) from the SeNB directly to the terminal device.). 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bearer leg to terminal via first RAN or without first RAN, as taught by AAPA, into invention of Sharma in order to enhance data transmission efficiency.

As to claim 45: Sharma and AAPA disclose the method of claim 44. Sharma further discloses further comprising receiving a user plane encryption key for the split bearer from the first RAN entity and applying the user plane encryption key received from the first RAN entity to data packets on at least the first bearer leg (see at least paragraph [0051], LTE MeNB sends S-KeNB to NR Secondary gNB/SeNB to be used to derive encryption key KUPenc). 

As to claim 46: Sharma and AAPA disclose the method of claim 44. Sharma further discloses further comprising setting up the PDCP entity, an RLC entity, and/or a Medium Access Control (MAC) entity at the second RAN entity, and a PDCP entity, an RLC entity, and/or a MAC entity for the terminal device (see at least Fig. 5). 

As to claim 47: Sharma and AAPA disclose the method of claim 46. Sharma further discloses further comprising sending a bearer setup acknowledgement to the first RAN entity after at least one of the following has been set up: the PDCP entity, the RLC entity and the MAC entity (see at least Fig. 6, step 3 Modification request acknowledge); and the flow control transmitter entity for the flow control link between see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.). 

As to claim 48: Sharma disclose a Radio Access Network (RAN) entity for a system capable of providing multiple connectivity to a terminal device via at least a first RAN entity and a second RAN entity, wherein the first RAN entity serves as a control plane anchor (see at least paragraph [0025] and Figs. 5-7, LTE MeNB and NR Secondary gNB/SeNB where LTE MeNB serves as control plane anchor providing dual connectivity.), the RAN entity being the first RAN entity (see Fig. 5, LTE MeNB) and comprising: 
processing circuitry (see at Fig. 5, LTE MeNB includes a processor); 
memory (see at Fig. 5, LTE MeNB includes a memory) containing instructions executable by the processing circuitry whereby the RAN entity is operative to: 
trigger the second RAN entity to set up a split bearer on a user plane (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB (or first RAN) sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer required interpreted as triggering to set up split bearer where SCG split bearer utilizes user plane protocol.); 
trigger setup of the split bearer at the terminal device (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 4 of Fig. 6, RRC Connection Reconfiguration from LTE MeNB to UE interpreted as triggering the setup at the UE.); and
see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.). 
Sharma does not explicitly disclose wherein the split bearer comprises at least: a first bearer leg from the second RAN entity via the first RAN entity to the terminal device; and a second bearer leg from the second RAN entity to the terminal device without going through the first RAN entity. 
However AAPA discloses wherein the split bearer comprises at least: 
a first bearer leg from the second RAN entity via the first RAN entity to the terminal device and a second bearer leg from the second RAN entity to the terminal device without going through the first RAN entity (see page 2 line 1-5 of applicant Original Specification, according to the SGC split bearer concept, the SeNB splits up a bearer in a first bearer leg from the SeNB via the MeNB to the terminal device and a second bearer leg from the SeNB directly to the terminal device.). 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bearer leg to terminal via first RAN or without first RAN, as taught by AAPA, into invention of Sharma in order to enhance data transmission efficiency.

As to claim 49: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to: obtain a user plane encryption key for the split bearer and send the user plane encryption key to the second RAN entity for application by the second RAN entity to data packets on at least the second bearer leg (see at least paragraph [0051], LTE MeNB sends S-KeNB to NR Secondary gNB/SeNB to be used to derive encryption key KUPenc). 

As to claim 50: Sharma and AAPA disclose the RAN entity of claim 49. Sharma further discloses wherein the user plane encryption key is KUPenc according to Long Term Evolution (LTE) Release 12 or later (see at least paragraph [0051], encryption key KUPenc). 

As to claim 51: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to trigger: setup the RLC entity and/or a Medium Access Control (MAC) entity at the first RAN entity, and an RLC entity and/or a MAC entity for the terminal device; and/or setup of the PDCP entity, an RLC entity, and/or a MAC entity at the second RAN entity, and a PDCP entity, an RLC entity, and/or a MAC entity for the terminal device (see at least Fig. 5). 

As to claim 52: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to see at least Fig. 6, path update procedure to MME). 

As to claim 53: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to trigger the terminal device to set up the split bearer responsive to receipt of a bearer setup acknowledgement from the second RAN entity (see at least Fig. 6, step 3 Modification request acknowledge). 

As to claim 54: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the first RAN entity serves as the control plane anchor for: mobility management in regard of the terminal device (see at least Figs. 6-7, LTE MeNB serves as control plane anchor). 

As to claim 55: Sharma and AAPA disclose the RAN entity of claim 48. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to: evaluate whether to set up the split bearer at the first RAN entity or at the second RAN entity (see at least paragraph [0055] and Fig. 7, MCG split bearer or SCG split bearer is determined based on the PDCP count rollover.); and decide to set up the split bearer at the second RAN entity (see at least paragraph [0055] and Fig. 7,  In a first step S1, PDCP count rollover is recognised in the SeNB 106. In step S2, the SeNB 106 indicates to the MeNB 105 that PDCP rollover has occurred so that SeNB resource modification (reconfiguration) is required interpreted as deciding to set up SCG split bearer.), wherein the RAN entity is operative to trigger the second RAN entity to setup the split bearer responsive to the decision to set up the split bearer at the second RAN entity (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer modification (reconfiguration) required interpreted as triggering to set up split bearer base on the modification (reconfiguration) is required.).

As to claim 56: Sharma disclose a Radio Access Network (RAN) entity for a system capable of providing multiple connectivity to a terminal device via at least a first RAN entity and a second RAN entity, wherein the first RAN entity serves as a control plane anchor (see at least paragraph [0025] and Figs. 5-7, LTE MeNB and NR Secondary gNB/SeNB where LTE MeNB serves as control plane anchor providing dual connectivity.), the RAN entity being the second RAN entity (see Fig. 5, NR Secondary gNB/SeNB) and comprising: 
processing circuitry (see at Fig. 5, NR Secondary gNB/SeNB includes a processor); 
memory (see at Fig. 5, NR Secondary gNB/SeNB includes a memory)containing instructions executable by the processing circuitry whereby the RAN entity is operative to: 
set up, at the second RAN entity and in response to being triggered by the first RAN entity, a split bearer on a user plane (see at least paragraphs [0043], [0055] and Figs. 5-7, at step 2 of Fig. 6, LTE MeNB (or first RAN) sends modification request to the NR Secondary gNB/SeNB (or second RAN) which is a SCG split bearer required interpreted as triggering to set up split bearer where SCG split bearer utilizes user plane protocol.); 
set up a flow control transmitter entity for a flow control link between a Packet Data Convergence Protocol (PDCP) entity of the second RAN entity and a Radio Link Control (RLC) entity of the first RAN entity (see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.). 
Sharma does not explicitly disclose wherein the split bearer comprises at least: a first bearer leg from the second RAN entity to the terminal device without going through the first RAN entity; and a second bearer leg from the second RAN entity via the first RAN entity to the terminal device. 
However AAPA discloses wherein the split bearer comprises at least: a first bearer leg from the second RAN entity to the terminal device without going through the first RAN entity and a second bearer leg from the second RAN entity via the first RAN entity to the terminal device (see page 2 line 1-5 of applicant Original Specification, according to the SGC split bearer concept, the SeNB splits up a bearer in a first bearer leg (or second leg) from the SeNB via the MeNB to the terminal device and a second bearer leg (or first leg) from the SeNB directly to the terminal device.). 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement bearer leg to terminal via first RAN or 

As to claim 57: Sharma and AAPA disclose the RAN entity of claim 56. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to: receive a user plane encryption key for the split bearer from the first RAN entity and apply the user plane encryption key received from the first RAN entity to data packets on at least the first bearer leg (see at least paragraph [0051], LTE MeNB sends S-KeNB to NR Secondary gNB/SeNB to be used to derive encryption key KUPenc). 

As to claim 58: Sharma and AAPA disclose the RAN entity of claim 56. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to set up the PDCP entity, an RLC entity, and/or a Medium Access Control (MAC) entity at the second RAN entity, and a PDCP entity, an RLC entity, and/or a MAC entity for the terminal device (see at least Fig. 5). 

As to claim 59: Sharma and AAPA disclose the RAN entity of claim 58. Sharma further discloses wherein the instructions are such that the RAN entity is further operative to send a bearer setup acknowledgement to the first RAN entity after at least one of the following has been set up: the PDCP entity, the RLC entity, and the MAC entity (see at least Fig. 6, step 3 Modification request acknowledge); and the flow control transmitter entity for the flow control link between the PDCP entity of the second RAN entity and the RLC entity of the first RAN entity (see at least paragraph [0043] and Fig. 5, Xnew link between RLC of LTE MeNB and PDCP of NR Secondary gNB/SeNB where data is passed from the NR Secondary gNB/SeNB 106 to the LTE MeNB 105 via an Xnew link.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464